Citation Nr: 0735306	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to December 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2006 the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

This case was previously remanded for examination and 
opinion.  The examiner was asked to provide an opinion, 
amongst other things, as to what is the most accurate in-
service diagnosis and whether there is clear and unmistakable 
evidence that any current psychiatric disability found pre-
existed service.  In December 2006, a VA examination was 
conducted.  The examiner diagnosed the veteran with 
unidentified somatoform disorder and anxiety disorder.  In an 
opinion he stated that: 

It is this examiners opinion that this individual 
does have a neurotic pattern of relating to the 
world.  Such individuals tend to be immature, 
egocentric and demanding and tend to become upset 
and have physical symptoms in response to emotional 
problems.  Furthermore, such individuals tend to 
channel unacceptable drives and urges into physical 
problems.  Therefore, it is this examiners opinion 
that this individual does have some significant 
emotional problems.  However, this examiner is 
unable to say that this individual's condition was 
either caused or aggravated by his military 
service.  There does not seem to be any real clear 
link between his military service and his current 
emotional difficulties.  

The Board notes that the VA examiner did not provide an 
opinion as to what was the most accurate diagnosis in 
service.  Furthermore, he did not state whether any 
psychiatric condition pre-existed service.  

Accordingly, the case is REMANDED for the following action:

Return the claims folder to the VA 
examiner that examined the veteran in 
November 2006.  The examiner should be 
asked to provide an opinion as to what 
was the most accurate in-service 
psychiatric diagnosis and whether there 
is clear and unmistakable evidence 
(obvious and manifest) that any current 
psychiatric disability pre-existed the 
veteran's entrance into active service 
in June 1951. (1. What was the most 
accurate in-service diagnosis, if any?  
2. Is there clear and unmistakable 
evidence that a psychiatric disorder 
pre-existed service and if so, what was 
that diagnosis?)

If the VA examiner that examined the 
veteran in November 2006 is not 
available or cannot answer the 
questions posed, another examiner 
should be asked to review the claims 
folder and provide the requested 
opinions.  1. What was the most 
accurate in-service diagnosis, if any?  
2. Is there clear and unmistakable 
evidence that a psychiatric disorder 
pre-existed service and if so, what was 
that diagnosis?

A rationale for any opinion expressed 
should be provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



